JUSTICE HARRISON, dissenting: I agree that the two-year time period specified in section 39.2(m) of the Environmental Protection Act (Ill. Rev. Stat. 1989, ch. llV-lz, par. 1039.2(m)) did not begin to run until the previous application was disapproved. I also agree that the Pollution Control Board erred in concluding that Laidlaw’s application is “substantially the same” as that previous application. What I cannot agree with is Justice Welch’s conclusion that this matter should be remanded to the Board for further review. I would reverse outright. Contrary to Justice Welch’s view, no “manifest weight” questions are posed by this appeal. To determine whether Laidlaw’s present application is “substantially the same” as the previously denied application and thus barred by the two-year period set forth in section 39.2(m) (Ill. Rev. Stat. 1989, ch.lllVa, par. 1039.2(m)), the only facts that need be considered are the contents of the applications themselves. Those applications are in the form of written documents, and their contents are fixed, certain, and uncontroverted. Accordingly, the only real question before us is what legal effect these uncontroverted facts should be given, i.e., whether they should be deemed to fall within the prohibition of the statute. When facts are undisputed their legal effect becomes a question of law. (Lindsey v. Edgar (1984), 129 Ill. App. 3d 718, 721, 473 N.E.2d 92, 94; see also B.F. Gump Co. v. Industrial Comm’n (1952), 411 Ill. 196, 198, 103 N.E.2d 504, 506.) It is well established in this State that a reviewing court is not bound by an administrative agency’s conclusions of law. (Chemetco, Inc. v. Pollution Control Board (1986), 140 Ill. App. 3d 283, 286, 488 N.E.2d 639, 641.) Rather, the reviewing court must exercise independent review and judgment on such questions. (Illinois Bell Telephone Co. v. Human Rights Comm’n (1989), 190 Ill. App. 3d 1036, 1046, 547 N.E.2d 499, 506.) As a result, neither the views of the Village of Roxana nor the findings of the Pollution Control Board are or can be dispositive on the question of whether the two applications at issue in this case are “substantially the same.” In acting as it did, the Pollution Control Board relied exclusively on the fact that the two disputed applications seek expansion of the same regional pollution control facility. As Justice Welch correctly points out, however, this factor is not sufficient, standing alone, to make those applications “substantially the same” within the meaning of section 39.2(m) of the Environmental Protection Act (Ill. Rev. Stat. 1989, ch. HV-k, par. 1039.2(m)). Rather, the question of “substantial sameness” is to be gauged according to the criteria set forth in section 39.2(a) of the Act (Ill. Rev. Stat. 1989, ch. lll1^, par. 1039.2(a)). Even if we assume, for the sake of argument, that proper application of these criteria normally requires specialized scientific or technical knowledge within the agency’s expertise, that still does not furnish a reason for ordering this particular case to be taken up again by the Pollution Control Board. In this case, the substantive criteria are not in question. Determinations have already been made at the administrative level that Laidlaw’s application complied with those criteria, while the previous application did not. These determinations were not challenged and are no longer subject to change. In my view, this now immutable difference is sufficient in itself to prevent the applications from ever being regarded as “substantially the same.” Given this, I fail to see what possible purpose would be served by allowing further administrative proceedings on remand. For the foregoing reasons, I would reverse outright the Board’s order finding that the Village had no jurisdiction to consider the application, and I would affirm the Village’s decision granting Laidlaw’s application. Accordingly, I dissent.